DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed June 9, 2021, wherein claims 2, 10 and 16 were amended for matters of formality.  In light of the amendment to the claims, and the submission of replacement drawing sheets, the objections presented in the previous office action are withdrawn.  Claims 1-20 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2014/0312863 A1) in view of Fu et al. (US 10,127,496 B1).
Shen et al. teaches, according to claim 1, a method comprising: 
identifying a semantic node occurring on a road segment, wherein the semantic node is a point of interest on or near the road segment that is different from beginning node and end node of the road segment (Shen et al., at least para. [0038], “For example, a distance from the user's current location to the destination may be determined, a travel time, or a distance from the user's current location to one or more checkpoint locations along the route may be determined, or one or more distances between the one or more checkpoint locations may be determined, and the like. In one embodiment, a checkpoint location may be a point along the route where the user may be able to take one or more actions, for example, take an exit off a freeway, or make a right/left turn onto another road, or make a U-turn, and the like. In one embodiment, there may be one or more sub-destinations identified by the user, wherein a sub-destination may be planned stop for the user. For example, a stop at a market location when traveling from a workplace to home.”); 
calculating an estimated time of arrival at the semantic node (Shen et al., at least para. [0038], “For example, a distance from the user's current location to the destination may be determined, a travel time, or a distance from the user's current location to one or more checkpoint locations along the route may be determined…”); 
determining a sampling rate for a location sensor of vehicle traveling the road segment based on the estimated time of arrival (Shen et al., at least para. [0039], “In one embodiment, the system 100 may cause, at least in part, an initiation of a sleep mode of operation for at least one location sensor associated with the device...In one embodiment, the initiation of the sleep mode of operation is based, at least in part, on a determination that the distance is greater than a predetermined threshold value, wherein the threshold value may be a determined minimum distance before reaching a next checkpoint location, for example, two miles before reaching the next checkpoint location.”); and 
configuring the location sensor to collect location data using the sampling rate (Shen et al., at least para. [0039], “In various embodiments, the navigation module 119 and/or a host device of the navigation module 119 may determine that it is possible and/or beneficial to put into a sleep mode of operation one or more sensors associated with the navigation module 119 and/or the host device while still capable of providing one or more desired functionalities (e.g., navigation).”).
Shen et al. does not expressly teach, where Fu et al. teaches, calculating the time of arrival based on historical traversal time data for the road segment (Fu et al., at least col. 5, lines 20-30, “The disclosed systems and methods can at least overcome the above-described disadvantages in current technologies and provide an accurate arrival time estimation. Although described with reference to a vehicle dispatch scenario, the disclosed systems and methods are applicable in various similar situations for estimating arrival time of a vehicle. The disclosed systems and methods can train a machine learning model based on historical data such as historical trips to obtain a trained machine learning model, which can communicate with the users' and drivers' devices in real time to provide the estimation.”).  It would have been obvious to incorporate the teaching of Fu et al. into the system of Shen et al. for the purpose of refining travel time estimation by incorporating known instances of travel on the road segment, and as a combination of well-known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Shen et al. teaches, according to claim 9, an apparatus comprising: 
at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform (Shen et al., at least para. [0004], “According to another embodiment, an apparatus comprises at least one processor, and at least one memory including computer program code for one or more computer programs, the at least one memory and the computer program code…”) at least the following, 
identify a semantic node occurring on a road segment, wherein the semantic node is a point of interest on or near the road segment that is different from beginning node and end node “For example, a distance from the user's current location to the destination may be determined, a travel time, or a distance from the user's current location to one or more checkpoint locations along the route may be determined, or one or more distances between the one or more checkpoint locations may be determined, and the like. In one embodiment, a checkpoint location may be a point along the route where the user may be able to take one or more actions, for example, take an exit off a freeway, or make a right/left turn onto another road, or make a U-turn, and the like. In one embodiment, there may be one or more sub-destinations identified by the user, wherein a sub-destination may be planned stop for the user. For example, a stop at a market location when traveling from a workplace to home.”); 
calculate an estimated time of arrival at the semantic node (Shen et al., at least para. [0038], “For example, a distance from the user's current location to the destination may be determined, a travel time, or a distance from the user's current location to one or more checkpoint locations along the route may be determined…”); 
determine a sampling rate for a location sensor of vehicle traveling the road segment based on the estimated time of arrival (Shen et al., at least para. [0039], “In one embodiment, the system 100 may cause, at least in part, an initiation of a sleep mode of operation for at least one location sensor associated with the device...In one embodiment, the initiation of the sleep mode of operation is based, at least in part, on a determination that the distance is greater than a predetermined threshold value, wherein the threshold value may be a determined minimum distance before reaching a next checkpoint location, for example, two miles before reaching the next checkpoint location.”); and 
“In various embodiments, the navigation module 119 and/or a host device of the navigation module 119 may determine that it is possible and/or beneficial to put into a sleep mode of operation one or more sensors associated with the navigation module 119 and/or the host device while still capable of providing one or more desired functionalities (e.g., navigation).”).
Shen et al. does not expressly teach, where Fu et al. teaches, calculating the time of arrival based on historical traversal time data for the road segment (Fu et al., at least col. 5, lines 20-30, “The disclosed systems and methods can at least overcome the above-described disadvantages in current technologies and provide an accurate arrival time estimation. Although described with reference to a vehicle dispatch scenario, the disclosed systems and methods are applicable in various similar situations for estimating arrival time of a vehicle. The disclosed systems and methods can train a machine learning model based on historical data such as historical trips to obtain a trained machine learning model, which can communicate with the users' and drivers' devices in real time to provide the estimation.”).  It would have been obvious to incorporate the teaching of Fu et al. into the system of Shen et al. for the purpose of refining travel time estimation by incorporating known instances of travel on the road segment, and as a combination of well-known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Shen et al. teaches, according to claim 15, a non-transitory computer-readable storage medium, carrying one or more sequences of one or more instructions which, when executed by one or more processors (Shen et al., at least para. [0004], “According to another embodiment, an apparatus comprises at least one processor, and at least one memory including computer program code for one or more computer programs, the at least one memory and the computer program code…”; and para. [0084], “The term “computer-readable medium” as used herein refers to any medium that participates in providing information to processor 902, including instructions for execution. Such a medium may take many forms, including, but not limited to computer-readable storage medium (e.g., non-volatile media, volatile media), and transmission media. Non-transitory media, such as non-volatile media…”), cause an apparatus to perform: 
identifying a semantic node occurring on a road segment, wherein the semantic node is a point of interest on or near the road segment that is different from beginning node and end node of the road segment(Shen et al., at least para. [0038], “For example, a distance from the user's current location to the destination may be determined, a travel time, or a distance from the user's current location to one or more checkpoint locations along the route may be determined, or one or more distances between the one or more checkpoint locations may be determined, and the like. In one embodiment, a checkpoint location may be a point along the route where the user may be able to take one or more actions, for example, take an exit off a freeway, or make a right/left turn onto another road, or make a U-turn, and the like. In one embodiment, there may be one or more sub-destinations identified by the user, wherein a sub-destination may be planned stop for the user. For example, a stop at a market location when traveling from a workplace to home.”); 
“For example, a distance from the user's current location to the destination may be determined, a travel time, or a distance from the user's current location to one or more checkpoint locations along the route may be determined…”); 
determining a sampling rate for a location sensor of vehicle traveling the road segment based on the estimated time of arrival (Shen et al., at least para. [0039], “In one embodiment, the system 100 may cause, at least in part, an initiation of a sleep mode of operation for at least one location sensor associated with the device...In one embodiment, the initiation of the sleep mode of operation is based, at least in part, on a determination that the distance is greater than a predetermined threshold value, wherein the threshold value may be a determined minimum distance before reaching a next checkpoint location, for example, two miles before reaching the next checkpoint location.”); and 
configuring the location sensor to collect location data using the sampling rate (Shen et al., at least para. [0039], “In various embodiments, the navigation module 119 and/or a host device of the navigation module 119 may determine that it is possible and/or beneficial to put into a sleep mode of operation one or more sensors associated with the navigation module 119 and/or the host device while still capable of providing one or more desired functionalities (e.g., navigation).”).
Shen et al. does not expressly teach, where Fu et al. teaches, calculating the time of arrival based on historical traversal time data for the road segment (Fu et al., at least col. 5, lines 20-30, “The disclosed systems and methods can at least overcome the above-described disadvantages in current technologies and provide an accurate arrival time estimation. Although described with reference to a vehicle dispatch scenario, the disclosed systems and methods are applicable in various similar situations for estimating arrival time of a vehicle. The disclosed systems and methods can train a machine learning model based on historical data such as historical trips to obtain a trained machine learning model, which can communicate with the users' and drivers' devices in real time to provide the estimation.”).  It would have been obvious to incorporate the teaching of Fu et al. into the system of Shen et al. for the purpose of refining travel time estimation by incorporating known instances of travel on the road segment, and as a combination of well-known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. in view of Fu et al, as applied to claims 1, 9 and 15 above, respectively, and further in view of Magnusson et al. (US 2014/0244156 A1).
Regarding claim 2, Shen et al. teaches the elements of claim 1, but does not expressly teach, where Magnusson et al. teaches, detecting a location on the road segment occurring before the end node at which the vehicle is detected to stop; and designating the location as the semantic node (Magnusson et al., at least para. [0030], “In one instance, one or more sensors of a vehicle may determine and indicate that the vehicle, from an initial location, begins travelling straight on a segment of a route, then makes a left/right turn at some point along the route, then travels straight on another segment along the route, then makes another left/right turn at some point along the route, and then stops at some point (e.g., a POI), a destination point, etc.) on the route. In one embodiment, a navigation system in the vehicle may utilize a location sensor to determine the initial location, utilize an odometer data to determine one or more distances of the one or more segments traveled along the route or stopping point, and utilize one or more steering control sensors to determine the one or more turns along the route. In one embodiment, the navigation device may be integrated with a vehicle's onboard instrumentation system. In one embodiment, the navigation device may be integrated into a user device, for example, a mobile phone, a tablet, a laptop computer, and the like, wherein the user device may communicate with a vehicle's onboard instrumentation system, for example, via one or more wireless and/or wired communication channels. In one embodiment, the navigation device may be a device dedicated for navigation services, wherein it may communicate with the vehicle's onboard instrumentation system, one or more other user devices, and the like, for example, via one or more wireless and/or wired communication channels.”).  It would have been obvious to incorporate the teaching of Magnusson et al. into the system of Shen et al. for the purpose of identifying the complete route of the subject vehicle, including stops, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   
Regarding claim 10, Shen et al. teaches the elements of claim 9, but does not expressly teach, where Magnusson et al. teaches, detecting a location on the road segment occurring before the end node at which the vehicle is detected to stop; and designating the location as the semantic node (Magnusson et al., at least para. [0030], “In one instance, one or more sensors of a vehicle may determine and indicate that the vehicle, from an initial location, begins travelling straight on a segment of a route, then makes a left/right turn at some point along the route, then travels straight on another segment along the route, then makes another left/right turn at some point along the route, and then stops at some point (e.g., a POI), a destination point, etc.) on the route. In one embodiment, a navigation system in the vehicle may utilize a location sensor to determine the initial location, utilize an odometer data to determine one or more distances of the one or more segments traveled along the route or stopping point, and utilize one or more steering control sensors to determine the one or more turns along the route. In one embodiment, the navigation device may be integrated with a vehicle's onboard instrumentation system. In one embodiment, the navigation device may be integrated into a user device, for example, a mobile phone, a tablet, a laptop computer, and the like, wherein the user device may communicate with a vehicle's onboard instrumentation system, for example, via one or more wireless and/or wired communication channels. In one embodiment, the navigation device may be a device dedicated for navigation services, wherein it may communicate with the vehicle's onboard instrumentation system, one or more other user devices, and the like, for example, via one or more wireless and/or wired communication channels.”).  It would have been obvious to incorporate the teaching of Magnusson et al. into the system of Shen et al. for the purpose of identifying the complete route of the subject vehicle, including stops, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 16, Shen et al. teaches the elements of claim 15, but does not expressly teach, where Magnusson et al. teaches, detecting a location on the road segment occurring before the end node at which the vehicle is detected to stop; and designating the location as the semantic node (Magnusson et al., at least para. [0030], “In one instance, one or more sensors of a vehicle may determine and indicate that the vehicle, from an initial location, begins travelling straight on a segment of a route, then makes a left/right turn at some point along the route, then travels straight on another segment along the route, then makes another left/right turn at some point along the route, and then stops at some point (e.g., a POI), a destination point, etc.) on the route. In one embodiment, a navigation system in the vehicle may utilize a location sensor to determine the initial location, utilize an odometer data to determine one or more distances of the one or more segments traveled along the route or stopping point, and utilize one or more steering control sensors to determine the one or more turns along the route. In one embodiment, the navigation device may be integrated with a vehicle's onboard instrumentation system. In one embodiment, the navigation device may be integrated into a user device, for example, a mobile phone, a tablet, a laptop computer, and the like, wherein the user device may communicate with a vehicle's onboard instrumentation system, for example, via one or more wireless and/or wired communication channels. In one embodiment, the navigation device may be a device dedicated for navigation services, wherein it may communicate with the vehicle's onboard instrumentation system, one or more other user devices, and the like, for example, via one or more wireless and/or wired communication channels.”).  It would have been obvious to incorporate the teaching of Magnusson et al. into the system of Shen et al. for the purpose of identifying the complete route of the subject vehicle, including stops, and as a combination of prior art elements in a known manner with an . 

Claims 3-4, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. in view of Fu et al. and Magnusson et al., as applied to claims 2, 10 or 16 above, respectively, and further in view of Piekarski et al. (US 2016/0057000 A1).
Regarding claim 3, Shen et al. and Magnusson et al. teach the elements of claim 2, but does not expressly teach, as Piekarski et al. teaches, determining a driver associated with the vehicle and designating the semantic node as a private semantic node for the driver or, regarding claim 4, determining that the semantic node is shared by a plurality of users and designating the semantic node as a public semantic node (Piekarski et al., at least para. [0016], “Generally, the device related parameters 112 stored in each user device 108 indicates which parameters of the device 108 may be configured (e.g., manipulated) by the application 104…For example, the configurable parameters may include information associated with a global positioning system (GPS) mapping software application stored, and executed on the user device such that a certain subset of waypoints are allocated for access and/or use within the BYOD network, while another subset of private waypoints are inhibited from access and/or use by the BYOD network.”). It would have been obvious to incorporate the teaching of Piekarski et al. into the system of Shen et al. and Magnusson et al. for the purpose of personalizing, where applicable, the software application for individual drivers or providing a broadly applicable basis for a multitude of drivers, and as a combination of prior art elements in 
Regarding claim 11, Shen et al. and Magnusson et al. teach the elements of claim 10, but does not expressly teach, as Piekarski et al. teaches, determining a driver associated with the vehicle and designating the semantic node as a private semantic node for the driver or, regarding claim 12, determining that the semantic node is shared by a plurality of users and designating the semantic node as a public semantic node (Piekarski et al., at least para. [0016], “Generally, the device related parameters 112 stored in each user device 108 indicates which parameters of the device 108 may be configured (e.g., manipulated) by the application 104…For example, the configurable parameters may include information associated with a global positioning system (GPS) mapping software application stored, and executed on the user device such that a certain subset of waypoints are allocated for access and/or use within the BYOD network, while another subset of private waypoints are inhibited from access and/or use by the BYOD network.”). It would have been obvious to incorporate the teaching of Piekarski et al. into the system of Shen et al. and Magnusson et al. for the purpose of personalizing, where applicable, the software application for individual drivers or providing a broadly applicable basis for a multitude of drivers, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 17, Shen et al. and Magnusson et al. teach the elements of claim 16, but does not expressly teach, as Piekarski et al. teaches, determining a driver associated with the vehicle and designating the semantic node as a private semantic node for the driver or, regarding claim 18, determining that the semantic node is shared by a plurality of users and designating the semantic node as a public semantic node (Piekarski et al., at least para. [0016], “Generally, the device related parameters 112 stored in each user device 108 indicates which parameters of the device 108 may be configured (e.g., manipulated) by the application 104…For example, the configurable parameters may include information associated with a global positioning system (GPS) mapping software application stored, and executed on the user device such that a certain subset of waypoints are allocated for access and/or use within the BYOD network, while another subset of private waypoints are inhibited from access and/or use by the BYOD network.”). It would have been obvious to incorporate the teaching of Piekarski et al. into the system of Shen et al. and Magnusson et al. for the purpose of personalizing, where applicable, the software application for individual drivers or providing a broadly applicable basis for a multitude of drivers, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claims 5-6, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. in view of Fu et al, as applied to claims 1, 9 and 15 above, respectively, and further in view of Shashua et al. (US 2019/0384294 A1).
Regarding claim 5, Shen et al. teaches the elements of claim 1, but does not expressly teach, as Shashua et al. teaches, determining that the semantic node occurs intermittently, designating the semantic node as a location of a potential road anomaly and, regarding claim 6, updating a traffic incident map based on the potential road anomaly (Shashua et al., at least para. [0517], “For example, the environmental image captured by camera 122 may include a barrier, such as a temporary lane shifting barrier 100 meters ahead of vehicle 1250 that changes the lanes (e.g., when lanes are temporarily shifted due to an accident ahead). Processor 1715 may detect the temporary lane shifting barrier from the image, and take a lane different from a lane corresponding to the target trajectory stored in the road model or sparse map in compliance to the temporary lane shift. The actual trajectory of vehicle may reflect this change of lanes. However, the lane shifting is temporary and may be cleared in the next 10, 15, or 30 minutes. Vehicle 1205 may thus modify the actual trajectory (i.e., the shift of lanes) vehicle 1205 has taken to reflect that a target trajectory should be different from the actual trajectory vehicle 1205 has taken. For example, the system may recognize that the path traveled differs from a preferred trajectory for the road segment. Thus, the system may adjust a reconstructed trajectory prior to uploading the trajectory information to the servers. In other embodiments, the actual reconstructed trajectory information may be uploaded, by one or more recommended trajectory refinements (e.g., a size and direction of a translation to be made to at least a portion of the reconstructed trajectory) may also be uploaded. In some embodiments, processor 1715 may transmit a modified actual trajectory to server 1230. Server 1230 may generate or update a target trajectory based on the received information and may transmit the target trajectory to other autonomous vehicles that later travel on the same road segment.”). It would have been obvious to incorporate the teaching of Shashua et al. into the 
Regarding claim 13, Shen et al. teaches the elements of claim 9, but does not expressly teach, as Shashua et al. teaches, determining that the semantic node occurs intermittently, designating the semantic node as a location of a potential road anomaly and, regarding claim 14, updating a traffic incident map based on the potential road anomaly (Shashua et al., at least para. [0517], “For example, the environmental image captured by camera 122 may include a barrier, such as a temporary lane shifting barrier 100 meters ahead of vehicle 1250 that changes the lanes (e.g., when lanes are temporarily shifted due to an accident ahead). Processor 1715 may detect the temporary lane shifting barrier from the image, and take a lane different from a lane corresponding to the target trajectory stored in the road model or sparse map in compliance to the temporary lane shift. The actual trajectory of vehicle may reflect this change of lanes. However, the lane shifting is temporary and may be cleared in the next 10, 15, or 30 minutes. Vehicle 1205 may thus modify the actual trajectory (i.e., the shift of lanes) vehicle 1205 has taken to reflect that a target trajectory should be different from the actual trajectory vehicle 1205 has taken. For example, the system may recognize that the path traveled differs from a preferred trajectory for the road segment. Thus, the system may adjust a reconstructed trajectory prior to uploading the trajectory information to the servers. In other embodiments, the actual reconstructed trajectory information may be uploaded, by one or more recommended trajectory refinements (e.g., a size and direction of a translation to be made to at least a portion of the reconstructed trajectory) may also be uploaded. In some embodiments, processor 1715 may transmit a modified actual trajectory to server 1230. Server 1230 may generate or update a target trajectory based on the received information and may transmit the target trajectory to other autonomous vehicles that later travel on the same road segment.”). It would have been obvious to incorporate the teaching of Shashua et al. into the system of Shen et al. for the purpose of identifying the common changing conditions on the route to be encounter by the subject vehicle, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 19, Shen et al. teaches the elements of claim 15, but does not expressly teach, as Shashua et al. teaches, determining that the semantic node occurs intermittently, designating the semantic node as a location of a potential road anomaly and, regarding claim 20, updating a traffic incident map based on the potential road anomaly (Shashua et al., at least para. [0517], “For example, the environmental image captured by camera 122 may include a barrier, such as a temporary lane shifting barrier 100 meters ahead of vehicle 1250 that changes the lanes (e.g., when lanes are temporarily shifted due to an accident ahead). Processor 1715 may detect the temporary lane shifting barrier from the image, and take a lane different from a lane corresponding to the target trajectory stored in the road model or sparse map in compliance to the temporary lane shift. The actual trajectory of vehicle may reflect this change of lanes. However, the lane shifting is temporary and may be cleared in the next 10, 15, or 30 minutes. Vehicle 1205 may thus modify the actual trajectory (i.e., the shift of lanes) vehicle 1205 has taken to reflect that a target trajectory should be different from the actual trajectory vehicle 1205 has taken. For example, the system may recognize that the path traveled differs from a preferred trajectory for the road segment. Thus, the system may adjust a reconstructed trajectory prior to uploading the trajectory information to the servers. In other embodiments, the actual reconstructed trajectory information may be uploaded, by one or more recommended trajectory refinements (e.g., a size and direction of a translation to be made to at least a portion of the reconstructed trajectory) may also be uploaded. In some embodiments, processor 1715 may transmit a modified actual trajectory to server 1230. Server 1230 may generate or update a target trajectory based on the received information and may transmit the target trajectory to other autonomous vehicles that later travel on the same road segment.”). It would have been obvious to incorporate the teaching of Shashua et al. into the system of Shen et al. for the purpose of identifying the common changing conditions on the route to be encounter by the subject vehicle, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. in view of Fu et al, as applied to claims 1 above, and further in view of Askeland (US 2020/0208994 A1).
Regarding claim 8, Shen et al. teaches the elements of claim 1, but does not expressly teach, as Askeland teaches, designating the semantic node for confirmation by a mapping vehicle (Askeland, at least para. [0076], “Upon receiving the additional local map data 112N, the method 500 can follow at least two paths. As shown in FIG. 5B, in response to confirming the presence of a difference 508, the method 500 can dispatch a mapping vehicle 116 to remap the area and then update the global map data 114, as necessary. As shown in FIG. 5C, on the other hand, in response to confirming the presence of a difference 508, the method 500 can dispatch one or more additional users and then update the global map data 114 using the additional local map data 112N, which may be combined or fused.”).  It would have been obvious to incorporate the teaching of Askeland into the system of Shen et al. for the purpose of identifying the common features found on the route traversed by the subject vehicle as part of an amalgamated system of map construction by crowdsourcing having a central server, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would 


/DONALD J WALLACE/Primary Examiner, Art Unit 3665